Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeroen Valensa on 5/19/22.

The application has been amended as follows: 
Claim 1. 1.	A water heater system comprising:
a tank for storing water;
a flue assembly positioned within the tank and having an inlet end and an outlet end, the flue assembly adapted to transfer heat from flue gases within the flue assembly to water in the tank;
a burner in fluid communication with the inlet end of the flue assembly and operable in at least a high input mode and a low input mode to deliver the flue gases to the flue assembly; 
an exhaust assembly including a fan and being in fluid communication with the outlet end of the flue assembly[[,]]; 
a controller; and
a sensor coupled to the controller,
wherein the controller activates the burner in the high input mode or the low input mode based on an output reading of the sensor, and
wherein the flue gases do not condense in the flue assembly when operating in the high input mode, and
wherein the flue gases condense in the flue assembly when operating in the low input mode, and
wherein operation of the fan reduces a temperature of the flue gases in the exhaust assembly to below a threshold temperature at least in the high input mode, the threshold temperature being a temperature rating of a construction material of the exhaust assembly.

Claim 4. The water heater system of claim 1, 

Claim 5. Cancelled

Claim 6. line 1 should read “The water heater system of claim 6, wherein the sensor is one of a”

Claim 7. The water heater system of claim 1, wherein the burner operates in the high input mode or the low input mode based on a performance draw of the water heater system determined bythe controller

Claim 9. The water heater system of claim 1, wherein the temperature threshold is no greater than 158F, and whereinthe controller operates the fan at a predetermined speed such that the temperature of the flue gases is reduced below the temperature threshold.

Claim 14. A water heater system comprising: 
a tank for storing water; 
a flue assembly positioned within the tank; 
a burner in fluid communication with the flue assembly and operable in at least a high input mode and a low input mode; 
a controller and a sensor coupled to the controller, wherein the controller activates the burner in the high input mode or the low input mode based on an output reading of the sensor; and 
an exhaust assembly in fluid communication with the flue assembly, the exhaust assembly including an outlet, a dilution air intake, and a fan having a negative pressure side and a positive pressure side, wherein the outlet is arranged on the positive pressure side of the fan and wherein the dilution air intake is arranged on the negative pressure side of the fan,
wherein in the low input mode, flue gases from the burner condense in the flue assembly, and wherein in the high input mode, the flue gases do not condense in the flue assembly.

Claim 15. The water heater system of claim 14, wherein the burner is a power burner

Claim 17. Lines 1 and 2 should read “The water heater system of claim 14, further comprising

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not provide a reasonable combination to teach a controller and a sensor coupled to the controller, wherein the controller activates the burner in the high input mode or the low input mode based on an output reading of the sensor” and wherein flue gases condense or do not condense dependent on the mode in combination with the rest of claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        5/19/22